DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 10-11, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockert (20190057763) in view of Patel (Blockchain approach for smart health wallet).

Claim 1: Stockert teaches:
A computer implemented method (page 2 paragraph 0013 illustrating a method executed by a computer) for securely managing prescription records (Abstract illustrating managing a prescription) over a computing network (Abstract illustrating a network), the method comprising: 
executing a smart contract on a blockchain (page 7 paragraph 0058 illustrating executing a smart contract and generating a unique identifier associated with a prescription);
executing a smart contract on the blockchain (page 7 paragraph 0058 illustrating associated the prescription with a pharmacy);
receiving, from a prescriber computing platform, a prescription request, wherein the prescription request includes prescription data describing medication to be dispensed to a patient, a dosage (page 3 paragraph 0028 illustrating requesting a prescription including a dose), the prescription request further including a value in cryptographic tokens associated with the prescription data (page 3 paragraph 0028 illustrating generating a token used to authorize the prescribed pharmaceutical); 
approving the prescription request if the prescriber platform has been authenticated as corresponding to an authorized prescriber that has been assigned a unique prescriber network wallet address (page 3 paragraph 0028 illustrating authenticating the medical professional authorizing the patient to receive the prescribed pharmaceutical);
recording the prescription data in a database as a prescription record, wherein the prescription record includes a prescriber ID, a pharmacy ID, a patient ID, and a medication and wherein the database is off-chain (page 3-4 paragraph 0033-0034 illustrating storing the prescription record associated with the prescriber and pharmacist for the patient in a system not on the blockchain, e.g. shared secret, encrypted hash, other forms not part of the blockchain);
creating a cryptographic hash of at least some of the prescription data and auxiliary information to create a unique identifier for the prescription (page 3-4 paragraph 0033 illustrating creating a cryptographic hash of the transaction); 
recording the hash on the blockchain as an issue transaction corresponding to the prescription and mapping the hash to the prescription record (page 4 paragraph 0033 illustrating recording the hash on the blockchain, page 7 paragraph 0057 illustrating validating the consistency of the blockchain’s encrypted hash value);
providing access to the prescription request to a pharmacy computing platform corresponding to at least one of the pharmacy (page 3-4 paragraph 0033-0034 illustrating providing the data to the pharmacy);
receiving, from the pharmacy computing platform, an acceptance message including the hash, an identifier associated with the pharmacy computing platform and indicating that the pharmacy associated with the pharmacy computing platform is willing to fill the prescription, wherein the acceptance message is generated by the pharmacy computing platform in response to the pharmacy computing platform accessing the prescription record page 7 paragraph 0057 illustrating the pharmacy accepting the request to fill the prescription); 
verifying the acceptance message if the pharmacy platform corresponds to at least one of the pharmacy (page 7 paragraph 0058 illustrating authenticating the pharmacy); and
recording an accept transaction on the blockchain corresponding to the prescription, the accept transaction including the hash (page 7 paragraph 0058 illustrating recording the transaction on the block chain); and 
transferring the value in cryptographic tokens from the prescriber to the pharmacy after verifying the acceptance message (page 7 paragraph 0058 illustrating transferring the blockchain transaction to the pharmacy).
Stockert further teaches using a wallet to store prescription transactions for the patient (page 10 paragraph 0076).
	Stockert does not teach:
to thereby assign a corresponding unique prescriber network wallet address on the blockchain to each of multiple prescribers;
to thereby assign a corresponding unique pharmacy network wallet address on the blockchain to each of multiple pharmacies.
Patel teaches:
to thereby assign a corresponding unique prescriber network wallet address on the blockchain to each of multiple prescribers (page 13 Figure 1 illustrating a health wallet provider app, page 135 Figure 5 illustrating a doctor prescriber);
to thereby assign a corresponding unique pharmacy network wallet address on the blockchain to each of multiple pharmacies (page 13 Figure 1 illustrating a health wallet provider app, page 131 Section 1 Introduction paragraph 5 illustrating a pharmacy provider).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the provider wallets of Patel within the embodiment of blockchain-enabled prescription system of Stockert with the motivation of improving patient care by allowing providers easy access to patient prescription records (Patel; page 131 Section 1 Introduction paragraph 3-4).

Claim 3: Stockert in view of Patel teach:
The method of claim 1, as discussed above and incorporated herein.
Stockert further teaches:
further comprising approving dispensing of the medication indicated in the prescription record by a pharmacy associated with the pharmacy ID to a patient associated with the patient ID (page 7 paragraph 0058 illustrating using a smart contract to link the pharmacy to the patient to fill the prescription).

Claim 4: Stockert in view of Patel teach:
The method of claim 1, as discussed above and incorporated herein.
Stockert further teaches:
wherein the prescriber can only transfer cryptographic tokens in association with a prescription (page 8 paragraph 0067 illustrating the authorization token being sent by the prescriber, and no other token is sent by the prescriber).
Regarding the wallet of the prescriber, this limitation has been addressed with respect to claim 1 above regarding Patel, and incorporated herein.

Claim 5: Stockert in view of Patel teach:
The method of claim 1, as discussed above and incorporated herein.
Stockert further teaches:
wherein each prescription can exist only once on a blockchain (page 8 paragraph 0066 illustrating a unique identifier for each prescription to ensure that the prescription is still authorized, and to reduce duplicate prescriptions).

Claim 10: Stockert in view of Patel teach:
The method of claim 1, as discussed above and incorporated herein.
Stockert further teaches:
further comprising printing a visible code that indicates the unique identifier and transmitting data indicating the visible code to a patient computing platform (page 10 paragraph 0076 illustrating displaying an authorized prescription to the patient [considered to be a form of “visible code”]).

Claims 11, 13-15, 20: Stocker teaches a computer system (Figure 1A and associated computer processor and memory) capable of performing the method as recited in claims 1, 13-5, 10. Therefore, claims 11, 13-15, 20 are rejected for similar rationale as applied to claims 1, 13-15, 10, as discussed above and incorporated herein.

Claim(s) 8-9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockert in view of Patel as applied to parent claims 1, 10 above as applicable, and further in view of Abuelsaad (20120303616).

Claim 8: Stockert in view of Patel teach:
The method of claim 1, as discussed above and incorporated herein.
Stockert in view of Patel do not teach:
wherein the patient ID is derived from a known unique string and a secret salt.
Abuelsaad teaches:
wherein the patient ID is derived from a known unique string and a secret salt (page 2 paragraph 0019 illustrating using the patient’s ID, page 2 paragraph 0021, 0028 illustrating a secret salt).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption technique of Abuelsaad within the blockchain-enabled prescription system of Stockert in view of Patel with the motivation of making the patient records safe for data mining and providing improved patient care (Abuelsaad; page 1 paragraph 0002-0003).

Claim 9: Stockert in view of Patel teach:
The method of claim 8, as discussed above and incorporated herein.
Stockert in view of Patel do not teach:
wherein the known unique string is a social security number of the patient.
Abuelsaad teaches:
wherein the known unique string is a social security number of the patient (page 2 paragraph 0019 illustrating using the patient’s ID including a Social Security Number, page 2 paragraph 0021, 0028 illustrating a secret salt).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption technique of Abuelsaad within the blockchain-enabled prescription system of Stockert in view of Patel and Abuelsaad with the motivation of making the patient records safe for data mining and providing improved patient care (Abuelsaad; page 1 paragraph 0002-0003).

Claims 18-19: as discussed above, Stocker teaches a computer system (Figure 1A and associated computer processor and memory) capable of performing the method as recited in claims 8-9. Therefore, claims 11, 13-15, 20 are rejected for similar rationale as applied to claims 1, 13-15, 10, and incorporated herein.

Response to Arguments
In the Remarks filed on 31 March 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

Applicant’s arguments with respect to all pending claim(s) on page 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergquist (Blockchain technology and smart contracts: Privacy-preserving tools) teaches using blockchain wallets to process patient records for providers and pharmacists (Abstract).
Blackley (20190198144) teaches using the blockchain to manage prescriptions (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626